—Appeals (1) from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered March 1, 1993, convicting defendant upon' his plea of guilty of the crime of attempted rape in the first degree, and (2) by permission, from an order of said court, entered September 23, 1993, which denied defendant’s motion pursuant to CPL 440.10 and 440.20 to vacate the judgment of conviction and to set aside the sentence, without a hearing.
Defendant appeals from both his judgment of conviction and the summary denial of his postjudgment motion to vacate the judgment and to set aside the sentence. On direct appeal, defendant contends that the sentence of IV2 to AV2 years’ imprisonment is harsh and excessive. Given that defendant was allowed to plead guilty to attempted rape in the first degree in satisfaction of a two-count indictment containing the more serious charge of rape in the first degree and knew that he would receive the sentence ultimately imposed, which is the most lenient possible, we find no basis to disturb the sentence imposed by County Court. We also find no error in County Court’s summary denial of defendant’s postjudgment motion.
Mikoll, J. P., Crew III, Casey and Peters, JJ., concur. Ordered that the judgment and order are affirmed.